DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 2 May 2022.
Claims 1-30 are presented for examination.
Claims 1, 4-9, 11, 15-17, 20 and 23-30 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claim 1, the Applicant argues:
(1)	The cited reference does not disclose each feature of independent claim 1.  For example, Chen does not disclose “selecting an encoding scheme from a set of encoding schemes for encoding indications of channel quality indicator indices for subbands,” as recited in amended independent claim 1.
Chen generally describes an electronic device operable to “generate a first and a second differential subbands CQI vectors for each spatial codeword” and “form a CQI report derived from the first and the second differential subbands CQI vectors for each spatial codeword as well as the differential between the second reference CSI and the first reference CQI.” Chen, Abstract. According to Chen, “for each codeword, the subband CQI is encoded differentially with respect to a reference CQI.” Chen ¥ [0024]. Chen further states that the “reference CQI is reported with high resolution (e.g., 4-5 bits) and the subband differential CQI . . . is suitably reported with lower resolution (e.g., 2—3 bits).” /d. Chen does not, however, disclose that multiple encoding schemes are possible for CQI indications and accordingly does not disclose that a UE selects an encoding scheme from among a set of multiple possible encoding schemes. For at least these reasons, Chen does not disclose at least the features of “selecting an encoding scheme from a set of encoding schemes for encoding indications of channel quality indicator indices for subbands,” as now recited in amended independent claim 1.
Therefore, for at least these reasons, amended independent claim 1 is allowable over Chen. Amended independent claims 1, 11, 20, and 28 recite similar features and are likewise allowable for at least the same reasons that amended independent claim 1 is allowable. Accordingly, Applicant requests that the rejection of claims 1, 11, 20, and 28 under 35 U.S.C.
 [Remarks, page 13].

As per the first argument,
Regarding the limitation “selecting an encoding scheme from a set of encoding schemes for encoding indications of channel quality indicator indices for subbands”, in paragraph 190, Golitschek et al (US 2010/0015923 A1) discloses choosing/selecting an encoding scheme that offers a high amount of accuracy such as “DCT Strongest M” or “Best M Individual”.   Paragraph 193 further discloses in case the channel state changes significantly between successive reports (e.g. the difference between the total energy of one or a plurality of channel quality measures at two time instants is above a threshold) the transmitter may decide to transmit a large number of values/coefficients to allow very detailed reconstruction, or alternatively to choose an encoding scheme that offers a high amount of accuracy.
Therefore, Golitschek discloses the broadly claimed limitation “selecting an encoding scheme from a set of encoding schemes for encoding indications of channel quality indicator indices for subbands”.

Regarding the dependent claims
The dependent claims are Dependent claims 2, 3, 12, 21, and 22 each depend from one of independent claims 1, 11, and 20 and are therefore allowable for at least the same reasons that independent claims 1, 11, and 20 are allowable. Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2, 3, 12, 21, and 22 under U.S.C. § 103 be withdrawn [Remarks, page 13].
In response to Applicant’s argument, the Examiner respectfully disagrees with the argument above since the combination of Chen and Golitschek discloses claims 1, 11, 20 and 28; Chen, Golitschek and Khoshnevis discloses claims 4 and 23; Chen, Golitschek and Bala discloses claim 14.



During the limited amount of time provided for AFCP 2.0, the Examiner has perfomed an updated search and discovered Golitschek et al (US 2010/0015923 A1).  Specifically, see paragraphs 190 and 193.  Thus, further search and consideration are still required due to this new issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469